Citation Nr: 0810608	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  97-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for multiple swollen 
joints, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty for training from November 1978 
to March 1979 and served on active duty from January to May 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction over this case was 
transferred to the RO in Detroit, Michigan.

This case was most recently before the Board in August 2004 
and was remanded for additional development in accordance 
with the Court's December 2003 Order and the parties' 
November 2003 Joint Motion for Remand.


FINDINGS OF FACT

1.  A disability manifested by chronic fatigue was not 
present during active duty nor is a disability manifested by 
chronic fatigue otherwise related to such service.

2.  A disability manifested by multiple swollen joints was 
not present during active duty nor is a disability manifested 
by multiple swollen joints otherwise related to such service.


CONCLUSIONS OF LAW

1.  A disability manifested by chronic fatigue was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 101(24)(B), 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  A disability manifested by multiple swollen joints was 
not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2004, October 2004, March 
2005, and March 2006 the veteran was informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see October 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.

In March 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  A VA 
examination for a medical opinion regarding a possible 
relationship between the disabilities at issue and the 
veteran's military service has been undertaken.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be rebuttably presumed for certain chronic diseases if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more not later than December 
31, 2011; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Chronic fatigue

The veteran's service medical records, including the April 
1991 separation examination, contain no complaints or 
diagnosis of fatigue.

In considering whether service connection for chronic fatigue 
may be presumptively established under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, the record shows that the June 2005 VA 
general medical examiner attributed the veteran's complaints 
of fatigue to his (nonservice-connected) diabetes mellitus.  
Thus, his claimed symptoms have been attributed to a known 
cause.  The Board finds that the June 2005 VA medical opinion 
is persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional who clearly 
has the expertise to opine on the matter at issue in this 
case.  In addition, he addressed the veteran's contentions 
and based his opinion on an examination of the veteran and a 
review of the veteran's claims folder, including many 
earlier, clinical findings.  Further, the Board notes that 
there is no other competent medical opinion of record 
(including from the June 1995 VA general medical examination 
or the November 1998 private examination) which contradicts 
the June 2005 VA examiner's opinion.  For these reasons, the 
Board concludes that service connection for chronic fatigue 
is not warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

The Board finds that service connection is not warranted for 
chronic fatigue on a direct basis.  There is no competent 
evidence of record documenting the presence of chronic 
fatigue during active duty, and no health care professional 
has provided an opinion linking fatigue to the veteran's 
active duty service. 

In short, service connection for chronic fatigue, to include 
as due to undiagnosed illness, is not warranted.

II.  Multiple swollen joints

Service medical records reflect that in February 1991 the 
veteran indicated that he had neck, right shoulder, and right 
knee pain as a result of being bounced around as a passenger 
in a vehicle.  An examination revealed full range of motion 
and a tender right trapezius.  On a report of medical history 
in April 1991, the veteran indicated that he had shoulder or 
elbow pain and a trick or locked knee; he denied swollen or 
painful joints.  On the separation examination in April 1991, 
a sore left trapezius was noted.  No other pertinent 
orthopedic abnormalities were noted.

The veteran has undergone a private examination in November 
1998 and VA examinations including in July 1991, February 
1995, September 2000, October 2000, and June 2005.  At the 
November 1998 private examination, the veteran attributed 
diffuse pain in the joints to a car accident during Desert 
Storm.  

At a June 2005 VA Joints examination, the examiner noted the 
veteran's complaints of swelling of the ankles, knees, 
shoulders, elbows, and wrists.  At the end of the examination 
report, the examiner commented as follows:

Finally, [the veteran] has a history, not 
corroborated by any findings until this 
evaluation, of migratory periodic 
swelling of all of the peripheral major 
joints, that is, ankles, knees, 
shoulders, elbows, and wrists.  This was 
associated with an aching and subjective 
stiffness, but not objective lack of 
motion.

From an orthopedic standpoint, I find 
nothing today that will corroborate the 
actual occurrence of the swelling 
complained of by the veteran today.

I am unable to state from an orthopedic 
standpoint that this man's symptoms of 
migratory, occasional swelling of these 
joints is related to a period of active 
service.  It is not that I do not believe 
him, it is just that I have no evidence.

The Board finds that service connection is not warranted for 
a disability manifested by multiple joint pain as due to an 
undiagnosed illness as there is no evidence of record which 
indicates that the disability was present during active duty 
or has manifested to a degree of 10 percent or more after the 
veteran's discharge.  The Board notes that the veteran's 
right ankle, upon examination in June 2005, while able to 
manifest plantar flexion of 60 degrees, had dorsiflexion of 
only 0 degrees.  Taken together, the Board finds that these 
range of motion findings would approximate moderate 
limitation of motion, which is compensable under Diagnostic 
Code 5271.  However, the June 2005 VA examiner attributed (in 
the diagnoses section) such findings with a prior right ankle 
fracture, and thus related the right ankle swelling and 
limited range of motion to a known cause.  In the same 
manner, complaints involving the left shoulder have been 
attributed to degenerative changes.

As for the left ankle, wrists, knees, shoulders, elbows, and 
wrists, the June 2005 VA examiner noted that these joints had 
no objective lack of motion.  In addition to the range of 
motion diagnostic codes, the Board can find no neurological 
or muscle injury code that would allow for a compensable 
rating in this case.

The Board finds that service connection is also not warranted 
on a nonpresumptive direct-incurrence basis.  There is no 
competent evidence of record documenting the presence of a 
chronic disability of any of the applicable joints during 
active duty, and no health care professional has provided an 
opinion linking any such disability to the veteran's active 
duty service.  In fact, the June 2005 VA examiner essentially 
indicated that any disability of the applicable joints was 
not related to a period of active service.

In short, service connection for multiple swollen joints, to 
include as due to undiagnosed illness, is not warranted.

III.  Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues, and the 
veteran's statements in this regard have been reviewed, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for chronic fatigue, to include as due to 
undiagnosed illness, is denied.

Service connection for multiple swollen joints, to include as 
due to undiagnosed illness, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


